Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing EX-99.1 Press Department: Diana Phillips (212) 606-7176 Investor Relations: Jennifer Park (212) 894-1023 SOTHEBYS ANNOUNCES 2007 FIRST QUARTER RESULTS  Strongest First Quarter Results from Continuing Operations in Company History  First Quarter Operating Revenues increase 54% to $147.4 million  A traditional loss quarter, first quarter turns profitable with $24.3 million in Income from Continuing Operations May 7, 2007, New York Sothebys (NYSE: BID), the parent company of Sothebys worldwide auction, private sales, dealer and art-related financing activities, today announced results for the first quarter ended March 31, For the quarter ended March 31, 2007, the Company reported revenues of $147.4 million, a $51.4 million, or 54%, increase over the prior first quarter, primarily due to higher auction commission revenues largely attributable to a 52% increase in Aggregate Auction Sales (aggregate hammer price of property sold at auction, including buyers premium). Because of the seasonal nature of the art auction market, the first quarter has traditionally been a loss period for the Company. However, for the first quarter of 2007, the Company is reporting its highest income from continuing operations with a profitable $24.3 million, or $0.37, per diluted share compared to a loss of ($3.9) million, or ($0.07), per diluted share for the prior period, a $28.3 million improvement.
